   Case: 1:17-cv-07080 Document #: 194 Filed: 03/17/21 Page 1 of 2 PageID #:1922




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

JUAN GONZALEZ, et al.,                                      )
                                                            ) Case No. 17 C 7080
                               Plaintiffs,                  )
        v.                                                  ) Judge Steven C. Seeger
                                                            )
MICHAEL G. SCALETTA, et al.,                                ) Magistrate Judge Sheila Finnegan
                                                            )
                               Defendants.                  )

    JOINT STATEMENT PURSUANT TO COURT ORDER OF FEBRUARY 11, 2021

        Pursuant to this Court’s order of February 11, 2021 (Doc. 147), the parties state that they

do not jointly request a settlement conference.


Date: March 17, 2021

  /s/   Irene K.Dymkar                                          /s/   Bret A. Kabacinski
        Irene K. Dymkar                                               Bret A. Kabacinski

Plaintiffs’ Attorneys:                                       Defendants’ Attorneys:

Irene K. Dymkar                                              Scott Cohen
Shamoyita M. DasGupta                                        Bret A. Kabacinski
Law Offices of Irene K. Dymkar                               Emily E. Dory
53 West Jackson, Suite 733                                   City of Chicago Department of Law
Chicago, IL 60604                                            2 N. LaSalle Street, Suite 420
                                                             Chicago, IL 60602
   Case: 1:17-cv-07080 Document #: 194 Filed: 03/17/21 Page 2 of 2 PageID #:1923




                                CERTIFICATE OF SERVICE

       I, Irene K. Dymkar, an attorney, certify that on the 17th day of March, 2021, a copy of the
JOINT STATEMENT PURSUANT TO COURT ORDER OF FEBRUARY 11, 2021 was served
upon the attorneys for defendants named below through the Court’s electronic filing system.

                                     Scott Cohen
                                     Bret A. Kabacinksi
                                     Emily E. Dory
                                     2 N. LaSalle Street, Suite 420
                                     Chicago, IL 60602

Dated: March 17, 2021                                  /s/   Irene K. Dymkar
                                                             Irene K. Dymkar




                                                2
